               Case 1:21-po-00176-SAB Document 7 Filed 08/23/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   JANELLE A. DI MINO
 5 Certified Student
   2500 Tulare Street, Suite 4401
 6 Fresno, California 93721
   Telephone: (559) 497-4000
 7

 8 Attorneys for Plaintiff
 9

10                                        UNITED STATES DISTRICT COURT

11                                    EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                          Case No. 1:21-po-00176-SAB
14                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
15   v.                                                 WITHOUT PREJUDICE
16   GABRIELA SANCHEZ
17                           Defendant.
18

19
20          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,

21 and Jeffrey A. Spivak, Assistance United States Attorney, pursuant to Rule 48(a) of the Federal Rules of

22 Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice.

23
     DATED: August 20, 2021                               Respectfully submitted,
24
                                                          PHILLIP A. TALBERT
25                                                        Acting United States Attorney

26                                                By:     /s/ Jeffrey A. Spivak__
                                                          JEFFREY A. SPIVAK
27                                                        Assistant U.S. Attorney

28
                                                         1
29

30
                Case 1:21-po-00176-SAB Document 7 Filed 08/23/21 Page 2 of 2



 1                                                 ORDER
 2
              IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.
 3

 4 IT IS SO ORDERED.

 5
     Dated:     August 20, 2021
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29

30
